IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
GAINESVILLE DIVISION

 

MARTINSON INDUSTRIES, LLC,

a Delaware limited liability company,
Case No.: 1:19-cv-00052-AW-GRJ
Plaintiff,

vs.
PHALANX DEFENSE SYSTEMS,
LLC,

a Florida limited liability company

Defendant.

 

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
TO FIRST AENDED COMPLAINT

Defendant Phalanx Defense Systems, LLC (“Defendant” or “Phalanx’’)
hereby responds to the First Amended Complaint (ECF No. 12) of Plaintiff
Martinson Industries, LLC. (“Plaintiff or “Martinson’’) as follows. Except as
expressly alleged, averred, or admitted, Phalanx denies each and every allegation
of the Amended Complaint.

RESPONSE TO ALLEGATIONS REGARDING
“NATURE OF THE ACTION”

1. Admit that Plaintiff purports to state a claim for patent infringement.

Phalanx denies any alleged acts of infringement.
RESPONSE TO ALLEGATIONS REGARDING
THE “PARTIES”

2. Admit that Martinson is a limited liability company formed under the
laws of Delaware. It is further admitted that the documents attached to Plaintiff's
Amended Complaint as Exhibit A and Exhibit B are purported copies of U.S.
Patent Nos. 9,737,100 and 9,861,145, respectively, and that each are entitled
“Concealable Body Armor and Combination Bag/Vest.” Phalanx is without
knowledge or information sufficient to form a belief as to the truth of the
remaining allegations of Plaintiffs like-numbered paragraph, and on that basis
denies such allegations.

3. Admit.

RESPONSE TO ALLEGATIONS REGARDING
“JURISDICTION AND VENUE”

4. Defendant incorporates by references and re-alleges its responses to
plaintiffs allegations of paragraphs 1 through 3.

5. Admit that Martinson purports to state a claim for patent infringement
under the Patent Laws of the United States, 35 U.S.C. § 1 ef seg. Phalanx denies
any alleged acts of infringement.

6. Phalanx admits that this Court has original federal question

jurisdiction over the subject matter of actions for patent infringement.
7. Admit Phalanx is a limited liability company formed under the laws
of the State of Florida and that it maintains its principal place of business in this
Judicial District and is a resident of Florida. Admit that Phalanx regularly
conducts business activity in the State of Florida. Phalanx denies that it has
committed acts of patent infringement in this Judicial District or in any other
Judicial District. The remainder of Plaintiff's like-numbered paragraph are legal
conclusions for which no response is required, but Phalanx does not contest
personal jurisdiction in this District for this Action.

8. Plaintiff's like-numbered paragraph states a legal conclusion for
which no response is required, but Phalanx does not contest venue in this District
for this Action.

RESPONSE TO “FACTUAL ALLEGATIONS”

9. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

10. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations. Phalanx specifically denies that combining
discrete, concealed armor protection with rapid deployment capabilities is a novel

approach.
11. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

12. Plaintiff's like-numbered paragraph states a legal conclusion for
which no response is required. Phalanx specifically denies that it has made, used,
imported, sold, and/or offered for sale products that infringe one or more claims of
the ‘100 patent and/or the ‘145 patent, and that Phalanx has caused any harm to
Martinson, and that Martinson is entitled to any damages.

RESPONSE TO ALLEGATIONS REGARDING
“THE ‘100 PATENT”

13. Phalanx admits that the face of U.S. Patent No. 9,737,100 (‘the ‘100
patent”) states that it 1s entitled “Concealable Body Armor and Combination
Bag/Vest,” that is was issued on August 22, 2017, and that it lists “Martinson
Industries, LLC, Portland ME (US)” as an “Assignee.” Phalanx is without
knowledge or information sufficient to form a belief as to the truth of the
remaining allegations of Plaintiffs like-numbered paragraph, and on that basis
denies such allegations.

14. As to the allegation of validity and enforceability, said allegation is a
legal conclusion for which no response is required. Phalanx is without knowledge

or information sufficient to form a belief as to the truth of the remaining
allegations of Plaintiffs like-numbered paragraph, and on that basis denies such
allegations.

RESPONSE TO ALLEGATIONS REGARDING
“THE ‘145 PATENT”

15. Phalanx admits that the face of U.S. Patent No. 9,737,100 (‘the ‘100
patent”) states that it 1s entitled “Concealable Body Armor and Combination
Bag/Vest,” that is was issued on August 22, 2017, and that it lists “Martinson
Industries, LLC, Portland ME (US)” as an “Assignee.” Phalanx is without
knowledge or information sufficient to form a belief as to the truth of the
remaining allegations of Plaintiff's like-numbered paragraph, and on that basis
denies such allegations.

16. As to the allegation of validity and enforceability, said allegation is a
legal conclusion for which no response is required. Phalanx is without knowledge
or information sufficient to form a belief as to the truth of the remaining
allegations of Plaintiffs like-numbered paragraph, and on that basis denies such
allegations.

RESPONSE TO ALLEGATIONS REGARDING
“THE LICENSE AGREEMENT”

17. Admitted in part; denied in part. Admitted that Martinson and
Phalanx entered into a license agreement on or about May 5, 2014. The license

agreement was a written agreement and speaks for itself. The editorial description
of the license agreement is denied, as any interpretation of the license agreement
calls for a legal conclusion. Moreover, interpretation of the license agreement, if
valid, is at issue in the case of Phalanx Defense Systems, LLC v. Martinson
Industries, LLC, Case no. 01-2019-CA-000144, filed January 14, 2019.

18. The license agreement speaks for itself. The editorial description of
the license agreement is denied, any interpretation of the license agreement calls
for a legal conclusion. Moreover, interpretation of the license agreement, if valid,
is at issue in the case of Phalanx Defense Systems, LLC v. Martinson Industries,
LLC, Case no. 01-2019-CA-000144, filed January 14, 2019.

19. Plaintiff's like-numbered paragraph is incomprehensible as written
and, therefore, denied. Any exhibit or addenda to the written license agreement
between the parties speak for themselves.

20. Admitted in part; denied in part. Admit that during the third quarter
of 2014 Phalanx began manufacturing and selling combination bag/vest products
pursuant to a written license agreement entered into between the parties. The term
“ELSA combination bag/vest products” as alleged by Plaintiff does not appear in
the license agreement, is therefore considered an interpretation of said license
agreement which calls for a legal conclusion, and said allegation is therefore

denied. Moreover, interpretation of the license agreement, if valid, is at issue in
the case of Phalanx Defense Systems, LLC v. Martinson Industries, LLC, Case no.
01-2019-CA-000144, filed January 14, 2019.

21. Denied.

22. Admitted in part; denied in part. The term “ELSA product” as alleged
by Plaintiff does not appear in the license agreement, is therefore considered an
interpretation of said license agreement which calls for a legal conclusion, and said
allegation is therefore denied. Moreover, interpretation of the license agreement, if
valid, is at issue in the case of Phalanx Defense Systems, LLC v. Martinson
Industries, LLC, Case no. 01-2019-CA-000144, filed January 14, 2019. Phalanx
admits that it manufactured and sold a combination bag/vest product under the
brand name “Escort.” Phalanx is without knowledge or information sufficient to
form a belief as to the truth of the remaining allegations of Plaintiff's like-
numbered paragraph, and on that basis denies such allegations.

23. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

24. Phalanx denies that it owed Martinson any duty to disclose its sale of
Phalanx’s ESCORT branded product.

25. Admit.
26. Admitted in part; denied in part. Phalanx admits that Martinson
provided Phalanx with what Martinson purports is a termination notice. The
remainder of allegations in Plaintiffs like-numbered paragraph call for an
interpretation of the license agreement which calls for a legal conclusion, and are
therefore denied. Moreover, interpretation of the license agreement, if valid, is at
issue in the case of Phalanx Defense Systems, LLC v. Martinson Industries, LLC,
Case no. 01-2019-CA-000144, filed January 14, 2019.

27. Admitted in part; denied in part. Admitted that Martinson sent
Phalanx a letter on or about April 16, 2015. The letter speaks for itself and
Plaintiff's editorial description of its contents is denied to the extent not
specifically recited within its four corners. It is specifically denied that Phalanx
breached the license agreement, if valid, between the parties.

28. Admitted in part; denied in part. Admitted that Martinson sent
Phalanx a letter on or about June 2, 2015 purporting to terminate the license
agreement between the parties effective June 3, 2015. The letter speaks for itself
and Plaintiff's editorial description of its contents is denied to the extent not
specifically recited within its four corners. It is specifically denied that Phalanx
breached the license agreement, if valid.

29. Admitted in part; denied in part. Admitted that Phalanx has never

reported its sales of its Escort brand product to Martinson and has never paid
Martinson royalties for sales of the Escort brand product. It is denied that Phalanx
had any duty to pay royalties to Martinson for sales of the Escort brand product
under the license agreement, if valid.

RESPONSE TO ALLEGATIONS REGARDING
“PHALANX’S NOTICE OF MARTINSON’S PATENT RIGHTS”

30. Admitted in part; denied in part. Admitted that Martinson sent
Phalanx a letter dated November 19, 2015. The letter speaks for itself and
Plaintiff's editorial description of its contents is denied to the extent not
specifically recited within its four corners. Phalanx is without knowledge or
information sufficient to form a belief as to the truth of the remaining allegations
of Plaintiff's like-numbered paragraph, and on that basis denies such allegations.

31. Plaintiff's like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied. To the extent a response is
required, the “Notice Letters” speak for themselves and Plaintiffs editorial
description of its contents is denied to the extent not specifically recited within its
four corners.

32. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

33. Admitted in part; denied in part. Admitted that Phalanx, through its

attorney Sven W. Hanson, sent a letter to Martinson dated December 1, 2015.
Phalanx is without knowledge or information sufficient to form a belief as to the
truth of the remaining allegations of Plaintiffs like-numbered paragraph, and on
that basis denies such allegations.

34. Plaintiffs like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied. To the extent a response is
required, the “Response Letter” speaks for itself and Plaintiff's editorial
description, interpretation and conclusory remarks concerning its contents are
denied to the extent not specifically recited within its four corners.

35. Plaintiffs like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied. To the extent a response is
required, the “Response Letter” speaks for itself and Plaintiffs editorial
description of its contents is denied to the extent not specifically recited within its
four corners.

36. Denied.

37. Plaintiffs like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied. To the extent a response is
required, Phalanx denies the allegations of Plaintiffs like-numbered paragraph. .

38. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and

on that basis denies such allegations. Further, Plaintiffs like-numbered paragraph
calls for a legal conclusion, to which no response is required, and is therefore
denied.

39. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations. Further, Plaintiff's like-numbered paragraph
calls for a legal conclusion, to which no response is required, and is therefore
denied.

40. Admitted that Sven Hanson sent Martinson an email on January 3,
2018. The email speaks for itself and Plaintiffs editorial description of its
contents is denied to the extent not specifically recited within its four corners.

41. Admitted that Martinson’s attorney, Sean Sweeney, sent Sven Hanson
a letter dated January 19, 2018. The letter speaks for itself and Plaintiffs editorial
description of its contents is denied to the extent not specifically recited within its
four corners.

42. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

RESPONSE TO ALLEGATIONS REGARDING
“PHALANX’S WRONGFUL CONDUCT”

43. Admitted.

44. Denied.
A5. Plaintiff's like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied.

46. Phalanx is without knowledge or information sufficient to form a
belief as to the truth of the allegations of Plaintiffs like-numbered paragraph, and
on that basis denies such allegations.

47. Plaintiffs like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied.

48. Admitted.

49. Plaintiffs like-numbered paragraph calls for a legal conclusion, to
which no response is required, and is therefore denied.

50. Denied. Further to the extent Plaintiffs like-numbered paragraph
calls for a legal conclusion, to which no response is required, that statement is
further denied on this basis.

51. Admitted.

52. Denied.

53. Admitted in part; denied in part. Admitted that Martinson sent
Phalanx a letter dated November 19, 2015. The letter speaks for itself and
Plaintiffs editorial description of its contents is denied to the extent not
specifically recited within its four corners. The remainder of Plaintiff's like-

numbered paragraph allege conclusions of law to which no response is required.
To the extent a response is required, Phalanx denies that it was objectively reckless
and unreasonable for Phalanx to continue to make, use, sell, offer to sell, and/or
import its Agent, Escort, and Executive combination bag/vest products and that
Martinson possesses and/or is entitled to any provisional patent rights.

54. Plaintiffs like-numbered paragraph alleges conclusions of law to
which no response is required. To the extent a response is required, Phalanx
denies having actual notice of the ‘100 patent and the ‘145 patent as of each
patent’s respective issue date, and denies that it was objectively reckless and
unreasonable for Phalanx to continue to make, use, sell, offer to sell, and/or import
its Agent, Escort, and Executive combination bag/vest products.

RESPONSE TO ALLEGATIONS REGARDING
“PHALANX’S INFRINGEMENT OF THE ‘100 AND ‘145 PATENTS”

55. Phalanx denies that the document attached as Exhibit C to the
Amended Complaint demonstrates infringement of any claim of the ‘100 patent.
The remainder of Plaintiffs like-numbered paragraph consists of commentary,
beliefs, and conclusions regarding its own infringement analysis and the nature of
Phalanx’s products, and therefore requires no response. To the extent a response is
required, Phalanx denies the remainder of the allegations of Plaintiff's like-
numbered paragraph. Phalanx further denies that it infringes the ‘100 patent.

56. Phalanx denies that the document attached as Exhibit D to the

Amended Complaint demonstrates infringement of any claim of the ‘145 patent.
The remainder of Plaintiffs like-numbered paragraph consists of commentary,
beliefs, and conclusions regarding its own infringement analysis and the nature of
Phalanx’s products, and therefore requires no response. To the extent a response is
required, Phalanx denies the remainder of the allegations of Plaintiff's like-
numbered paragraph. Phalanx further denies that it infringes the ‘145 patent.

57. ‘Phalanx denies that the document attached as Exhibit E to the
Amended Complaint demonstrates infringement of any claim of the ‘145 patent.
The remainder of Plaintiff's like-numbered paragraph consists of commentary,
beliefs, and conclusions regarding its own infringement analysis and the nature of
Phalanx’s products, and therefore requires no response. To the extent a response is
required, Phalanx denies the remainder of the allegations of Plaintiff's like-
numbered paragraph. Phalanx further denies that it infringes the ‘145 patent.

58. Phalanx denies that the document attached as Exhibit F to the
Amended Complaint demonstrates infringement of any claim of the ‘145 patent.
The remainder of Plaintiff's like-numbered paragraph consists of commentary,
beliefs, and conclusions regarding its own infringement analysis and the nature of
Phalanx’s products, and therefore requires no response. To the extent a response is
required, Phalanx denies the remainder of the allegations of Plaintiff's like-
numbered paragraph. Phalanx further denies that it infringes the ‘145 patent.

RESPONSE TO “COUNT ONE” AND ALLEGATIONS REGARDING
“INFRINGEMENT OF THE ‘100 PATENT”
59.

Phalanx repeats and incorporates by reference its responses to

paragraphs 1 through 58.

60.

61.

62.

63.

64.

65.

66.

Denied.
Admitted.
Denied.
Denied.
Denied.
Denied.

Phalanx is without knowledge or information sufficient to form a

belief as to the truth of Plaintiffs allegation that Phalanx and Martinson directly

compete in the market for tactical equipment, and on that basis denies such

allegations. The remainder of Plaintiffs like-numbered paragraph consists of

commentary, beliefs, and conclusions regarding its own infringement analysis and

the nature of Phalanx’s products, and therefore requires no response. To the extent

a response is required, Phalanx denies the remainder of the allegations of

Plaintiff's like-numbered paragraph. Phalanx further denies that it infringes the

‘100 patent and that Martinson is entitled to an injunction.

67.

Denied.

RESPONSE TO “COUNT TWO” AND ALLEGATIONS REGARDING

“INFRINGEMENT OF THE ‘145 PATENT”
68.

Phalanx repeats and incorporates by reference its responses to

paragraphs 1 through 58.

69.

70.

71.

72.

73.

74.

fee

Denied.
Admitted.
Denied.
Denied.
Denied.
Denied.

Phalanx is without knowledge or information sufficient to form a

belief as to the truth of Plaintiff's allegation that Phalanx and Martinson directly

compete in the market for tactical equipment, and on that basis denies such

allegations. The remainder of Plaintiffs like-numbered paragraph consists of

commentary, beliefs, and conclusions regarding its own infringement analysis and

the nature of Phalanx’s products, and therefore requires no response. To the extent

a response is required, Phalanx denies the remainder of the allegations of

Plaintiff's like-numbered paragraph. Phalanx further denies that it infringes the

“145 patent and that Martinson is entitled to an injunction.

70.

Denied.

RESPONSE TO “PRAYER FOR RELIEF”
Phalanx denies that Martinson is entitled to any of the relief it is seeking in

this action.
JURY DEMAND

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Phalanx hereby

respectfully requests a trial by jury of all issues so triable.
AFFIRMATIVE AND OTHER DEFENSES

Phalanx presently asserts the following affirmative and other defenses to the
Amended Complaint. Phalanx does not concede that it bears the burden of proof
or persuasion on any of these defenses. Phalanx reserves the right to assert
additional defenses in the event that discovery or further investigation
demonstrates that any such defense is appropriate or applicable. Headings are
included for convenience only and do not limit Phalanx’s defenses.

FIRST DEFENSE
(Failure to State a Cause of Action)

1. | The Complaint fails to state a claim upon which relief can be granted.

SECOND DEFENSE
(Non-Infringement)

2. Defendant has not infringed, willfully or otherwise, directly or
indirectly, any valid claim of the ‘100 patent.
3. Defendant has not infringed, willfully or otherwise, directly or

indirectly, any valid claim of the ‘145 patent.
THIRD DEFENSE
(Invalidity)

4. One or more claims of the ‘100 patent is invalid for failure to comply
with the statutory requirements for valid patents, namely Title 35 of the United
States Code, including but not limited to §§ 102, 103, and 112.

5. One or more claims of the ‘145 patent is invalid for failure to comply
with the statutory requirements for valid patents, namely Title 35 of the United
States Code, including but not limited to §§ 102, 103, and 112.

FOURTH DEFENSE
(Prosecution History Estoppel and/or Prosecution Disclaimer)

6. | Martinson’s claims are barred in whole or in part by the doctrines of
prosecution history estoppel and/or prosecution disclaimer because of admissions,
amendments, arguments, or statements made to the United States Patent and
Trademark Office during the prosecution of the applications leading to, or related
to, the issuance of the ‘100 patent.

7. Martinson’s claims are barred in whole or in part by the doctrines of
prosecution history estoppel and/or prosecution disclaimer because of admissions,
amendments, arguments, or statements made to the United States Patent and
Trademark Office during the prosecution of the applications leading to, or related
to, the issuance of the ‘145 patent.

FIFTH DEFENSE
(Laches, Equitable Estoppel, Promissory Estoppel, Waiver, Ratification,
and Unclean Hands)

8. Plaintiff's claims are barred by the equitable doctrines of laches,
equitable estoppel, promissory estoppel, waiver, ratification, and unclean
hands.

SIXTH DEFENSE
(Failure to Mark or Provide Notice)

9. Martinson is not entitled to damages because it is barred, in whole or
in part, for failure to comply with the marking and notice requirements of 35
U.S.C. § 287, where Martinson failed to provide Phalanx with actual or
constructive notice of the alleged infringement of the ‘100 and ‘145 patents prior to
filing the Complaint in this action.

SEVENTH DEFENSE
(Injunctive Relief Unavailable)

10. Martinson is not entitled to an injunction, including but not limited to
the reason that Martinson has an adequate remedy at law for any alleged
infringement, and as such there is no basis for equitable relief.

EIGHTH DEFENSE
(Failure to Disclaim)

11. Martinson can recover no costs for failure to disclaim each invalid
claim in the ‘100 and ‘145 patents with the U.S. Patent and Trademark Office prior

to commencement of this suit, as required by 35 U.S.C. § 288.
PRAYER FOR RELIEF
WHEREFORE, Phalanx respectfully prays the Court grant the following
relief:
(1) That Martinson take nothing by its suit;
(2) That judgment be entered in favor of Phalanx;
(3) That the ‘100 patent be declared not infringed, invalid and/or
unenforceable;
(4) That the ‘145 patent be declared not infringed, invalid and/or
unenforceable;
(5) That the Court find this to be an exceptional case;
(6) That Phalanx be awarded its costs of suit, including reasonable attorneys’
fees under 35 U.S.C. § 285 and/or to the extent permissible by law; and
(7) That Phalanx be awarded such other and further relief as the Court may
deem just and proper.
Respectfully submitted,
Date: June 23, 2019 By: /Douglas Wm. Massinger/
Douglas Wm. Massinger
Florida Bar No. 855391
MASSINGER LAW OFFICES
887 NE 100 Street
Ocala, FL 34479
(p) 352-351-0351

(f) 352-351-0359
e: dwm@massingerlaw.com

 

 
Dennis Butler (pro hac vice)
Delaware Bar No. 5981

Panitch Schwarze Belisario & Nadel
LLP

Wells Fargo Tower

2200 Concord Pike, Suite 201
Wilmington, DE 19803

(p) 302-394-1330

(f) 215-965-1331

Attorneys for Defendant Phalanx Defense
Systems, LLC.

Certificate of Service

I hereby certify that on June 27, 2019, I electronically filed the foregoing

with the Clerk of the Court through the CM/ECF system. I hereby certify that the

foregoing is being served this day on all counsel of record or pro se parties

identified on the attached Service List in the manner specified, either via

transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to

receive electronically Notice of Electronic Filing.

Dated: June 27, 2019

/s/ Douglas Wm. Massinger
Douglas Wm. Massinger
Service List

Stephen Hart Luther
sluther@allendyer.com

Ryan Thomas Santurri
rsanturri@allendyer.com

ALLEN DYER DOPPELT & GILCHRIST
255 S Orange Avenue Ste 1401

Orlando, FL 32802-3460

407-841-2330

407-841-2343 (fax)

Sean L Sweeney
TREDECIM LLC

91-J Auburn Street #1133
Portland, ME 04103
207-221-6100
617-507-5578 (fax)
sean@tredecimlaw.com
